DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koehler et al (DE 102006002153)
Koehler  teaches a polyaspartic ester obtained by reaction of 1.8-2.5 mole maleic or fumaric ester with 1 mole diamine (see Abstract). Thus, the equivalent ratio between diamine and diester is within the range 1:0.9 to 1:1.25, meeting the limitations of claims 1 and 14.
Regarding claims 2, 3 and 15-16, Koehler  teaches 3,3'-dimethyl-4,4'-diamino-dicyclohexylmethane and diethyl maleate (see Example 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler et al.

Koehler teaches a polyaspartic ester obtained by reaction of 1.8-2.5 mole maleic or fumaric ester with 1 mole diamine (see Abstract). Thus, the equivalent ratio between diamine and diester is within the range 1:0.9 to 1:1.25.

Koehler fails to teach such ratio within the range of 1:0.85 to 1:0.7.

However, the position is taken that  Koehler’s ratio of 1:1:09 and claimed one (1:0.85) is within an experimental error. In addition, Koehler’s and Applicant’s aspartate has the same formula.

Therefore, it would have been obvious to expect the same polyaspartate from Applicant’s and Koehler’s reagents, since they differ only within an experimental error. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Note that rejection under 35 USC over Guan et al (CN 104497824) is withdrawn in view of Applicant’s arguments. 






5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765